FILED
                              NOT FOR PUBLICATION                           MAY 01 2015

                                                                         MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                               FOR THE NINTH CIRCUIT


WILLIAM JAY PRICE,                                 No. 14-15708

                 Plaintiff - Appellant,            D.C. No. 1:13-cv-01141-MJS

  v.
                                                   MEMORANDUM*
STEPHANIE BRAZIER,

                 Defendant - Appellee.


                      Appeal from the United States District Court
                          for the Eastern District of California
                      Michael J. Seng, Magistrate Judge, Presiding**

                               Submitted April 22, 2015***

Before:         GOODWIN, BYBEE, and CHRISTEN, Circuit Judges.

       William Jay Price, a civilly committed resident of California’s Sex Offender

Commitment Program, appeals pro se from the district court’s judgment dismissing


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
                Price consented to proceed before a magistrate judge. See 28 U.S.C.
§ 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
his 42 U.S.C. § 1983 action alleging First and Fourteenth Amendment violations.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal

under 28 U.S.C. § 1915(e)(2)(B)(ii). Barren v. Harrington, 152 F.3d 1193, 1194

(9th Cir. 1998) (order). We affirm.

      The district court properly dismissed Price’s First Amendment retaliation

claim regarding termination of therapy because Price failed to allege facts

sufficient to show that defendant Brazier’s actions did not reasonably advance a

legitimate correctional goal. See Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th

Cir. 2005) (setting forth the elements of a retaliation claim in the prison context);

Pratt v. Rowland, 65 F.3d 802, 806 (9th Cir. 1995) (“The plaintiff bears the burden

of pleading and proving the absence of legitimate correctional goals for the

conduct of which he complains.”). To the extent that Price intended to raise a First

Amendment retaliation claim regarding a failure to protect, dismissal would have

been proper because Price failed to allege facts sufficient to show that Brazier’s

actions had a chilling effect. See Rhodes, 408 F.3d at 568 (a plaintiff must show

that the adverse action at issue “would chill or silence a person of ordinary

firmness from future First Amendment activities.” (citation and internal quotation

marks omitted)).

      The district court properly dismissed Price’s Fourteenth Amendment claim


                                           2                                     14-15708
because Price failed to allege facts sufficient to show that Brazier’s decisions were

“a substantial departure from accepted professional judgment, practice, or

standards.” See Youngberg v. Romeo, 457 U.S. 307, 323 (1982) (decisions of

professionals are “presumptively valid”); see also Houghton v. South, 965 F.2d
1532, 1536 (9th Cir. 1992) (plaintiff must prove that the mental health

professional’s decisions reflected a “conscious indifference amounting to gross

negligence”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                           3                                      14-15708